Original. Quo Warranto.
Yista la moción radicada por El Pueblo de Puerto Rico, quere-llante, en la que solicita de esta Corte Suprema se dicte una orden dirigida a The Fajardo Sugar Company of Puerto Rico, The Fajardo Sugar Growers’ Association y The Loíza Sugar Company, quere-lladas, para que permitan al querellante hacer una inspección y que le den copia, o le permitan sacarla, de los siguientes libros, papeles y documentos, los cuales según se alega están bajo la posesión, control o custodia de dichas partes querelladas, a saber:
‘ (a) Escritura de fideicomiso otorgada el día 19 de marzo de 1919 por y entre The Greenwich Trust Company, corporación de Connecticut, y John S. Keith (quien comparece en dicha escritura como fideicomisario de The Fajardo Sugar Company of Porto Bico y con el consentimiento de The Fajardo Sugar Growers’ Association) a virtud de la cual 2,999 acciones del capital social de The Fajardo Sugar Growers’ Association fueron depositadas en fideicomiso en poder de la compañía de fideicomisos antedicha para que ésta reciba todos los dividendos a favor de dichas acciones y los pague a The Fajardo Sugar Company of Porto Bico para ser distribuidos pro rata entre sus accionistas.
“(6) Contrato celebrado entre The Fajardo Sugar Company of Porto Bico y The Fajardo Sugar Growers’ Association fechado en marzo 27, 1923, a virtud del cual The Fajardo Sugar Growers’ Association se compromete a con-tinuar sus operaciones de siembra, cultivo y recolección de caña de azúcar y *960entregarla toda, para ser molida a The Fajardo Sugar Company oi Porto Rico, así como cualquier otro instrumento o instrumentos que en alguna forma modi-fiquen o cambien dicho contrato.
“(o) Carta del Sr. John Bass (en su carácter de vicepresidente de The Fa-jardo Sugar Company of Porto Rico) fechada en enero 5, 1929, dirigida a The Greenwich Trust Company, corporación de Connecticut, referente a la distri-bución del dividendo de The Fajardo Sugar Company of Porto Rico de febrero 1 de 1929, explicativa de cómo tal dividendo será pagado del superávit de The Fajardo Sugar Growers’ Association e indicando las entradas que habrán de ser hechas en los libros en conexión con la distribución indicada.
“ (d) El libro Mayor de The Fajardo Sugar Growers’ Association y de este libro Mayor la cuenta o cuentas de The Fajardo Sugar Company of Porto Rico para los años 1928, 1929, 1930, 1931, 1932, 1933, 1934 y 1935.
‘ (e) Todos los libros auxiliares, papeles, constancias, documentos y com-probantes de las partidas de la cuenta o cuentas de The Fajardo Sugar Company of Porto Rico, en el libro Mayor de The Fajardo Sugar Growers’ Association, para dichos años 1928, 1929, 1930, 1931, 1932, 1933, 1934 y 1935.
‘ ‘ (/) El libro Mayor de The Fajardo Sugar Company of Porto Rico y de este libro Mayor la cuenta o cuentas de The Fajardo Sugar Growers’ Association para los años 1928, 1929, 1930, 1931, 1932, 1933, 1934 y 1935.
“ (g) Todos los libros auxiliares, papeles, constancias, documentos y com-probantes de las partidas de la cuenta o cuentas de The Fajardo Sugar Growers' Association en el libro Mayor de The Fajardo Sugar Company of Porto Rico para los años 1928, 1929, 1930, 1931, 1932, 1933, 1934 y 1935.
“ (h) El libro mayor de The Fajardo Sugar Growers’ Association para los años 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934 y 1935, y de este libro Mayor la cuenta o cuentas de ganancias y pérdidas y su-perávits y todos los libros auxiliares, constancias, documentos y comprobantes de las partidas de dichas cuentas en el libro Mayor de The Fajardo Sugar Growers ’ Association.
‘ ‘ (i) Todas las partidas, libros, papeles, constancias, documentos y compro-bantes conservados por The Fajardo Sugar Growers’ Association y que indiquen el movimiento de la cuenta con The Fajardo Sugar Company of Porto Rico, así como todas las partidas, libros, papeles, constancias, documentos y comprobantes conservados por The Fajardo Sugar Company of Porto Rico y que indiquen el movimiento de la cuenta con The Fajardo Sugar Growers’ Association, demos-trando en cada caso las compras, liquidaciones de cañas, pagos de contribuciones, pagos de intereses, cargos hechos por The Fajardo Sugar Company of Porto Rico a The Fajardo Sugar Growers’ Association así como los créditos anotados por la primera a la última, y las operaciones que dieron lugar a tales cargos y créditos, todo ello durante los años 1928, 1929, 1930, 1931, 1932, 1933, 1934 y 1935.
' ‘ (j) El libro de acciones y el de traspasos de acciones de The Fa-jardo Sugar Growers’ Association así como el libro Mayor de The Fajardo Sugar Growers’ Association por cada uno de los años durante los cuales las acciones de dicha demandada fueron emitidas, o durante los cuales se llevaron a efecto suscripciones de acciones, o durante los cuales se declararon dividendos pasivos sobre las acciones de dicha demandada, y de tal libro Mayor las partidas relativas a la emisión, disposición, suscripción o pago de cualquier dividendo *961pasivo o contribución sobre las acciones de dicha demandada y, en relación con' todas dichas partidas, los libros auxiliares, papeles, constancias, comprobantes y documentos.
‘ ‘ (Je) Todos los libros de actas en que constan los procedimientos llevados a cabo por los accionistas, directores, administradores o síndicos de cualquiera de las demandadas, y, de tales libros de actas, todas las constancias relativas a la autorización o aprobación de cualquier operación llevada a cabo por cualquiera de las demandadas con, o respecto a acciones de capital, o propiedad de cual-quiera otra de las demandadas.
‘ ‘ (l) El libro Mayor de Lorza Sugar Company y de este libro Mayor la partida o i partidas relativas ,al traspaso de ciertos terrenos a The Fajardo Sugar Growers’ Association por escritura núm. 2 otorgada en 10 de enero de 1935, ante el Notario Público, Baúl Benedicto, y, en relación con tales partidas, todos los libros auxiliares, papeles, constancias, comprobantes y documentos.”
Vista también las sendas oposiciones de las querelladas;
PoR Cuanto, del estudio detenido de las alegaciones de la que-rella y de las negativas formuladas en las sendas contestaciones radi-cadas por las partes querelladas aparece, a juicio de esta Corte, que los libros, papeles y documentos cuya inspección se solicita contienen evidencia material y pertinente a los méritos de la causa de acción que se ejercita y a las controversias (issues) planteadas por las partes, ni este procedimiento;
P.OR Cuanto, de la declaración jurada por el Procurador General de Puerto Rico, anexa a la moción de inspección, aparece que los’ libros, papeles y documentos anteriormente relacionados están en pose-sión y bajo el control de las partes demandadas y no son asequibles al querellante por ningún otro conducto;
Por lo tanto, de acuerdo con lo dispuesto en el Artículo 314 del Código de Enjuiciamiento Civil vigente se ordena a Tbe Fajardo Sugar Company of Puerto Rico, The Fajardo Sugar Growers’ Association y Loíza Sugar Company y a cada una de dichas partes que-relladas en particular, que permitan que el querellante, dentro del término de treinta días contado desde la fecba de esta orden, haga-una inspección de los libros, papeles y documentos anteriormente descritos y que entreguen a dicho querellante, o le permitan que haga, una copia de dichos libros, papeles y documentos o de cual-quiera parte de los mismos, siendo esta orden válida y obligatoria para cada una de dichas partes querelladas en cuanto a aquellos libros,, papeles y documentos, de los que más arriba se describen, que estu-vieren en su posesión y bajo su control, con apercibimiento de que si dichas partes querelladas o alguna de ellas se negaren a cumplir lo dispuesto en esta Orden, esta Corte podrá excluir como evidencia cualquier libro, papel o documento que no fuere presentado para *962ser inspeccionado y copiado por el querellante, en el caso de que el mismo fuese ofrecido en evidencia por cualesquiera de las partes que-relladas ; y en el caso de que el mismo fuere necesitado como evidencia por el querellante y promovente, esta Corte presumirá que el contenido del libro, papel o documento cuya inspección se hubiera rehusado es tal como lo ha alegado el querellante;
Se apercibe además a las partes querelladas y a cada una de ellas, que el incumplimiento de esta orden podrá ser castigado como desacato.